By the Court.
Porter, J.
There is great force in the argument submitted by the counsel for the corporation of the city of Hew York, in support of the broad, position, that the people of this State have succeeded to all the prerogatives of the British crown, so far as they are essential to the efficient exercise of powers, inherent in the nature of civil government, and that there is the same priority of right here, in respect to the payment of taxes, which existed at common law in favor of the public treasury.
It is unnecessary, however, to express an opinion on this question, as we entertain no doubt that, in this case, the lien acquired by the public authorities, when the warrant was issued, is entitled to take precedence of the equitable claim of the creditor of the corporation. At the date of the warrant, the property was in the hands of the corporation. The inter-" est subsequently acquired by the creditor was subject to the prior rights of the State; and when the property, in virtue of legal process, came to be in custodia legis, it was the duty of the court to respect this priority of right in the application of the funds of the insolvent corporation.
The dissolution of the latter having already been adjudged by the court, the intervention of the attorney-general was unnecessary.
' The application of the fund to this purpose, in the first instance, involves no departure from the policy of the statute regulating the distribution of the assets of insolvent corporations. 2 B. 8. 470, § 79. Such assets consist, practically, only of the residue remaining after the discharge of all antecedent claims entitled to priority of payment under the settled rules of general law; and in making such distribution, the courts cannot ignore the universal and familiar rule, that a general statute .is never to be so construed as to extinguish the rights *243oí the government by which it is enacted, unless it is couched in terms which unmistakably evince such an intent. People v. Gilbert, 18 Johns. 227, 229; United States v. Hoar, 2 Mas. 311, 314.
The order of the supreme court should be affirmed, with costs.
All the judges concurred.
Order affirmed, with costs.